Title: To George Washington from the Board of Treasury, 23 July 1789
From: Board of Treasury
To: Washington, George


No. 6 
SirBoard of Treasury [New York City] July 23d 1789. 
We have the honor of transmitting to you a Report on the General State of the Treasury, with the Official Documents explanatory of the same. We have the honor to be with high respect Sir Your obedient humble Servants

Samuel Osgood
Walter Livingston
Arthur Lee

 
Board of Treasury July 22d 1789
On the General State of the Treasury.
From the statement made by the register of the Treasury marked A, there appears to have been received into the Treasury of the United States from the 21st day of April 1785 (being the commencement of the present administration of this Board) to the thirty first day of March last the sum of



3,236,680. 9


And that the Domestic Disbursments to the above period have been
3,380,306.37


Leaving an anticipation on the revenue on the 31st day of March 1789 of
143,626.28


The warrants drawn on account of this anticipation are chiefly for pay due to the army, or to Contractors for supplying them with provisions and Clothing; the Civil List have been paid to the end of the last quarter, except some of the Loan Officers.
No reasonable dependance can be placed on payments being made by the States, on former requisitions, and of course Justice as well as Policy point out the propriety of a seasonable and adequate provision being made for discharging these warrants.
The expenditures are classed under distinct heads, and therefore it becomes unnecessary to enter into the objects of them. It may be proper however to observe that an Official Statement of the Treasury Accounts cannot now be rendered to a later period; as few of the quarterly returns of the Continental Loan Officers to the 30th of June last have yet come to hand.
From the Foreign account of Receipts & Expenditures marked B there appears to have been received from the 21st April 1785 to the 2d February 1789 by the Commissioners of loans in Holland the sum of 2,771,271.5.8 Florins, which at 34¾ Ninetieths ⅌ Florin is in



Dollars
1,070,018.60


And by Mr Grand Banker to the United States at Paris the sum of 932,821.10.9 Livres which at 5.8 pr Doll: is
172,744.83


Making in whole the sum of
Ds.
1,242,763.53


And that there has been disbursed by both Houses for payment of Interest due to France and the money lenders in Holland—Premiums on Loans, Salaries & Expences of Foreign Ministers, and other objects specified in the said account the sum of
1,195,011.62



Leaving in the hands of the Commrs of loans in Holland on the 2d day of Feby 1789 the sum of
Dolls.
47,751.81



Equal to Dollars
1,242,763.53


The foregoing Balance arises chiefly from the negotiation of a late Loan opened under the direction of the Honorable Mr Adams and Mr Jefferson for one million of Florins on which there remained unsubscribed on the 2d of February last no less than Florins 903,000.
By a letter from the Dutch Commissioners of the 16th of February last, to a copy of which marked C we beg leave to refer; there is little reason to expect that this Loan will be compleated in such season as to derive any aid from it, except for the purposes of paying interest on the Dutch Loans which will accrue in the present and next year, and such contingent demands in Europe as must necessarily arise during the same period—This will appear clearly by a reference to the Schedule marked D in which the sums arising from the Loans, and the demands to be provided for are particularly stated.
It is necessary to observe that in the statement of the Domestic receipts and Expenditures it is not to be understood that the whole has been received, or disbursed in Specie. In the general Receipts are credited the following sums which were paid by some of the States in Indents, specific supplies, by disbursments for Invalid pensions, Indian Treaties, or other objects authorised by ⟨mutilated⟩ Acts of Congress. Vizt


In Interest Indents

1,539,011.23


In disbursments for Invalid pensions,

108,887.63


In Specific Supplies

34,110.86


On account of Indian Treaties

11,800.


Various objects authorised as charges against the Specific requisitions

16,605.56


Making in the whole the sum of
Dls.
1,710,415.48


This amount of course being entered as an Expenditure from the Treasury of the United States (though actually disbursed by some of the States) the nett Receipt at the general Treasury agreeably to the above statement to the 31st of March last is

1,526,264.51


And the Expenditure

3,380,306.37


Leaving the anticipation as stated by the Register of the Treasury of

143,626.28


This anticipation appears less than is reported by a late committee of Congress, because at the time they were furnished with that Estimate, the accts of the several Loan Officers to the 31st of March last, were not Officially stated, and of course the receipts since the 31st of December 1788 arising from their receipts, and from the Balances of accounts since adjusted at the Treasury, were not deducted from the amount of the anticipation as then computed. The Receipts from the General Post Office amounting since the administration of this Board to Dollars—12,029 62/90ths are grounded on warrants drawn by the Board on the Post master general, and by him paid to the Treasurer. But what is the actual state of that Department we cannot determine, the Post Master General having hitherto omitted to accompany his Accounts with the Documents required by the ordinance of the 18th October 1782.
The papers marked F, will shew the nature of those documents, and the correspondence which has passed on that subject.
Samuel Osgood
Walter Livingston
Arthur Lee

AaTreasury of the United States  
GentlemenRegisters Office 14th July 1789.  
I herewith lay before your honorable Board a general Statement of receipts and Expenditures, Foreign and Domestic, of the United States, from the commencement of your administration of the Finances on the 21st April 1785 to the 31st March 1789.
The excess of Expenditure by your Warrants, on the Treasurer beyond the actual receipts by him at the closure of that period I find to be



Dollars
143,626.28


Your Warrants No. 1121 to 1174 drawn on the Treasurer bytwixt 1st of April & 30th June 1789. Amount to
40,411.69


Besides which the anticipation will be encreased by a quarters Salary due to the Civil List under the confederation to 30th June 1789 & the pay, and arrearages of pay & contingencies of the army to 30 June, 1789.
Dollars



Against this Anticipation are.




First. The amot of receipts by the Loan Officers from the respective States from 1st Apl to 30 June 1789 the Accounts whereof have not been received



2dly. The amos. in the hands of the present Loan Officers on the 1st april 1789 subject to the orders of the Commrs of the Board of Treasury (exclusive of 38,828 66/90ths Dollars disputed balances in the hands of the receivers under the late Superintendant of Finance)
32,314.36


With every sentiment of the greatest respect I have the honor to be Gentlemen Your most Obt and hume servant
Joseph Nourse Regr
A. General Account of receipts and Expenditures of the United States commencing with the Administration of the Finances by the Commissioners of the Board of Treasury on the 21st april 1785 and ending the 31st March 1789 the day to which the Public Accounts are stated.


Dr.



Dollars 90ths
Dollars 90ths


1785 April 21st




To balance in the Treasury this day as stated to the United States in Congress assembled

45,295.86


1785 April 21st to 1789 March 31st




To General Account of Taxes




For the following payments made into the Treasury by the receivers of Taxes during this period.




Receiver of the State.




Of New Hampshire
22,554.15



Massachusetts
28,221.13



Rhode Island
12,894.57 2/8



Connecticut
71,393.74



New York
321,716.17



New Jersey
27,276.



Pennsylvania
181,720.84


  

Delaware
35,722.88



Maryland
300,616.58



Virginia
196,820.81



North Carolina
45,226.47



South Carolina
 30,730.38
1,274,894.27 2/8


To general Account of Foreign Receipts & Expenditures—




For the amount of Bills of Exchange drawn by the Commissioners of the Board of treasury on the commissioners of the Dutch Loans, Vizt




So much credited in the general account of receipts & Expenditures rendered to Congress under date the 30th June 1785  Flos. 403,049. 5
155,621.71



Profit & Loss Account




For a Profit arising from the Exchange being above par
5,597.82



So much credited in general account of receipts & Expenditures rendered to Congress dated 30th September 1785  Flos. 105,179.19
40,611.13



Profit & Loss Account




For a profit arising from the Exchange being above par
  1,547.25



Florins 508,229. 4
produced
203,378.11


To Interest Account




For so much interest arising on Negociations by the Commissioners of the Board of Treasury. Vizt




From 21st april to 30th June 1785
302.42



1st July to 30th Septr 1785
  1,148. 5
1,450.47


To Emission of paper money by Individual States, on the principles of the Act of the United States in Congress assembled of 28th March 1780




Of Constable Rucker & Co.




for so much of the 4/10 of the Emission of the State of New york Negociated to them
25,200



Of Stoddert & Forrest of Maryland




For ditto of the 4/10 of the Emission of the State of Maryland negociated to them
23,667



Received on account of their contract with the Commissioners of the Board of Treasury
21,484.76



Of John Hopkins Esqr. of Virginia,




for so much of the 4/10 of the Emission of the State of Virginia, sold by him and Credited in his account
   894.40
71,246.26


To General Post Office




For the following Receipts from the Post Master General Vizt




In the 1st Quarter of 1786
8,000.



"   3d Quarter  " 
778.14



"   2d Quarter 1787
407.



"   3d Quarter  " 
800.


  

"   4th Quarter  " 
632.44



"   1st Quarter 1788
1,027.49



"   3d Quarter  " 
214.45



"   1st Quarter 1789
   170.  
12,029.62


Note, Those Monies are in discharge of the arrearages due the Treasury of the United States, from the post office.




To Sundries, for Balances due on accot of Monies due to the United States—Vizt




Received of Joseph Diant the 3d Quarter in 1785
3,974.45



"    of Cornelius Sweers the 2d Quarter in 1786
448.68



    "    of George Olney the 2d Quarter in 1786
3.



"    of the Executor to the Estate of Major General Lee decd




    1st Quarter in 1787.
 15,531. 9
19,957.32


To Messrs De La Lande and Finje of Amsterdam




For so much received by Mr Lowell of Boston from their Assignees, being on account of the balance stated to have been remaining in the hands of said Messrs De La Lande and Finje when they declared Bankruptcy




Received in the 3d Quarter 1787
3,909.60



"   in "  4th Quarter 1787
1,000.



"   in "  1st Quarter 1788
  1,644.60
6,554.30


To Sale of Stores For an Iron Stove sold for

20.


To Messrs Constable Rucker & Co. of the City of New York




For so much received by the Treasurer from them agreeably to the direction of the Commissioners of the Board of Treasury and is part of the monies charg’d as paid to them for remittances to pay Foreign Interest Vizt




1786 December 30th received
7,948.60



1787 January 10th "  
3,965.34



"   June 1st "  
20,772.55



"   Septemr 15th "  
  1,478.33
34,165. 2


To General Account of Taxes In Interest Indents.




For so much received into the Treasury in sd Indents from 14th January 1785 to 31st March 1789

1,539,011.23 6/8


To the Honorable Jas Munroe Esqr.




Received of him a Balance of Public money unexpended on an Embassy from Congress to the Legislature of Pennsylvania

17.45


To Expenditures of the Civil List



  

For so much therein charged under the head of Foreign Affairs Departmt and which not having been appropriated as therein stated is Credited in the Treasury Books

10,225


To John Shaw Merchant New York




For a payment made on account of Public Tobacco sold him

10,990.22


To John Pierce Esqr. (deceased) late paymaster General for so much returned into the Treasury from the Pay Office, being unappropriated of warrants which had been issued to him for the paymt of the troops

5,000.


To William Hill & John McVickar Merchs. New York




Received of them balance of their account

2,444.45


To balance of Payment beyond receipts, or an Anticipation of Public Credit

143,626.28


To the above sum of one hundred and forty three thousand six hundred and twenty six Dollars 28/90ths being the amot anticipated on the public credit on the 31st March last, is to be added the sum of ninety three thousand, four hundred and sixty three dollars 22/90ths being the amount of an anticipation on the public Credit made by the late Superintendant of Finance, Vide Journals of Congress for 1788 page 148




The whole amount anticipated on the receivers of Taxes by the late Superintendant of Finance was

153,896.15


Whereof was paid betwixt the 1st Novr 1784 (the day on which the superintendant of Finance closed his administration) & the 21st april 1785 (The day on which the commissioners of the Board of Treasury began to act) as appears by the Public accounts rendered to Congress for that period
58,065.42



From 21st april 1785 to the present time pr foregoing statemt
  2,367.41
 60,432.83




93,463.22




[Credits]


1785 April 21st to 1789 March 31st





By Expenditures,





Anticipation of the Taxes by the late Superintendant of Finance





Paid between 21st April & 30th June 1785.

1,210.  



in the 3d Quarter of 1785.

453.71



in the 4th Quarter of 1785.

   703.60
2,367.41


Civil List





Paid between 21st april & 30th June
1785
19,509. 4



3d Quarter in
  "  
25,359.53



4th Quarter in
  "  
22,601.19




Paid 1st Quarter in
1786.
25,157.33



2d Quarter in
  "  
33,339.86



3d Quarter in
  "  
25,659.82



4th Quarter in
  "  
33,273.21



Paid 1st Quarter in
1787.
29,438.68



2d Quarter in
  "  
35,553.27



3d Quarter in
  "  
25,013.73



4th Quarter in
  "  
38,328.47



Paid 1st Quarter in
1788.
18,659.34



2d Quarter in
  "  
20,807.77



3d Quarter in
  "  
32,876.55



4th Quarter in
  "  
22,267.28



Paid 1st Quarter in
1789.
 18,309.65
426,155.52


Marine





Paid between 21st april & 30th June
1785.
1,580.19



3d Quarter in
  "  
586.82



4th Quarter in
1787.
8,668.66
10,835.77


Pay master Generals, Department





Paid between 21st april & 30th June
1785
37,865.66



3d Quarter in
  "  
35,455.65



4th Quarter in
  "  
11,813.67



Paid 1st Quarter in
1786
2,665.50



2d Quarter in
  "  
22,329.80



3d Quarter in
  "  
2,147. 2



4th Quarter in
  "  
37,208.33



Paid 1st Quarter in
1787
5,138. 4



2d Quarter in
  "  
25,399.49



3d Quarter in
  "  
62,723.20



4th Quarter in
  "  
3,239.41



Paid 1st Quarter in
1788
5,835. 9



2d Quarter in
  "  
7,903.25



3d Quarter in
  "  
1,779.54



4th Quarter in
  "  
70,000.  



Paid 1st Quarter in
1789
 40,002. 4
371,506.29


Subsistence of the Army





Paid between 21st April & 30th June
1785.
13,392.33



3d Quarter in
1785
4,406.87



4th Quarter in
  "  
2,950.55



Paid 1st Quarter in
1786
16,863.19



2d Quarter in
  "  
9,578. 6



3d Quarter in
  "  
19,449. 1



4th Quarter in
  "  
184. 3



Paid 1st Quarter in
1787
11,726. 5



2d Quarter in
  "  
4,473.37



3d Quarter in
  "  
5,557.58



4th Quarter in
  "  
33,481.19



Paid 1st Quarter in
1788
1,169.17



2d Quarter in
  "  
29,342.72



3d Quarter in
  "  
2,098.15



4th Quarter in
  "  
28,624.63



Paid 1st Quarter in
1789
   468.76
183,766.26



Quarter Master’s Department





Paid 3d Quarter in
1785
736.12



4th Quarter in
  "  
1,092.69



Paid 2d Quarter in
1786
3,475.  



3d Quarter in
  "  
10,900.57



4th Quarter in
  "  
1,694.  



Paid 1st Quarter in
1787
1,500.  



  "  2d Quarter in
  "  
437.44



  "  3d Quarter in
  "  
1,580.  



  "  4th Quarter in
  "  
331.37



Paid 1st Quarter in
1788
2,776.36



2d Quarter in
  "  
10,510.10



Paid 1st Quarter in
1789
  1,747.45
36,781.40


Clothing the Army.





Paid between 21st april & 30th June
1785
13,511.51



  "  2d Quarter in
1786
1,158.45



  "  3d Quarter in
  "  
11,032.72



  "  2d Quarter in
1787
32.50



  "  3d Quarter in
  "  
4,251.89



  "  1st Quarter in
1788
1,538.36



  "  3d Quarter in
  "  
8,000.  



  "  4th Quarter in
  "  
19,761.83



Paid 1st Quarter in
1789
 24,449.75
83,737.51


Military & Ordnance Stores.





Paid between 21st april and 30th June
1785
1,000.  



3d Quarter in
1785
2,000.  



Paid 1st Quarter in
1786
3,593.60



  "  3d Quarter in
  "  
2,250.  



  "  4th Quarter in
  "  
1,000.  



  "  1st Quarter in
1787
480.  



  "  2d Quarter in
  "  
1,500.  



  "  3d Quarter in
  "  
1,821.30



Paid 1st Quarter in
1788
960.  



  "  2d Quarter in
  "  
  6,104. 8
20,709. 8


Hospital Department





Paid 3d Quarter in
1787
282.24



4th Quarter in
  "  
   252.  
534.24


Payment of old Accounts





Paid between 21st April & 30th June
1785
24,714. 1



3d Quarter in
  "  
13,888.62



4th Quarter in
  "  
24,365.43



Paid 2d Quarter in
1786
500.  



  "  3d Quarter in
  "  
3,576. 4



  "  4th Quarter in
  "  
1,352.21



Paid 2d Quarter in
1787
9,317.84



Paid 3d Quarter in
1788
9,248.78



4th Quarter in
  "  
1,000.  



Paid 1st Quarter in
1789
    95.10
88,058.33

  

Indian Affairs





Paid between 21st april & 30th June
1785
21,481.11



  "  3d Quarter in
  "  
10,596.71



  "  4th Quarter in
  "  
946.  



Paid 2d Quarter in
1786
757.17



Paid 3d Quarter in
1786
11,708.89



  "  4th Quarter in
  "  
1,000.  



Paid 1st Quarter in
1787
100.  



  "  2d Quarter in
  "  
633.50



  "  3d Quarter in
  "  
250.  



  "  4th Quarter in
  "  
850.  



Paid 1st Quarter in
1788
11,333.  



  "  2d Quarter in
  "  
678.60



  "  3d Quarter in
  "  
902.67



  "  4th Quarter in
  "  
  2,763.4
64,001.9


Pensions Annuities & Grants





Paid between 21st april & 30th June
1785
3,258.33



  "  3d Quarter in
1785
5,886.43



  "  4th Quarter in
  "  
12,441.19



Paid 1st Quarter in
1786
849.46



  "  2d Quarter in
  "  
965.31



  "  3d Quarter in
  "  
2,010.66



  "  4th Quarter in
  "  
2,394.72



Paid 1st Quarter in
1787
792.86



  "  2d Quarter in
  "  
845.  



  "  3d Quarter in
  "  
874.36



  "  4th Quarter in
  "  
1,315.  



Paid 1st Quarter in
1788
537.85



  "  2d Quarter in
  "  
944.10



  "  3d Quarter in
  "  
335.  



  "  4th Quarter in
  "  
1,284.68



Paid 1st Quarter in
1789
    245.46
34,981.11


Payment of Foreign Interest for Remittances





Paid between the 21st april & 30th June
1785
74,074.6



  "  3d Quarter in
1785
40,600.  



  "  4th Quarter in
  "  
95,200.  



Paid 1st Quarter in
1786
60,000.  



  "  2d Quarter in
  "  
15,000.  



  "  1st Quarter in
1787
 31,992.43
316,866.49


Contingencies.





Paid between 21st april & 30th June
1785
426.45



  "  4th Quarter in
1785
1,000.38



Paid 1st Quarter in
1786
1,792.7



  "  2d Quarter in
  "  
675.52



  "  3d Quarter in
  "  
1,734.56



  "  4th Quarter in
  "  
335.7



Paid 2d Quarter in
1787
418.35



  "  3d Quarter in
  "  
48.61



  "  4th Quarter in
  "  
305.53



Paid 2d Quarter in
1788
64.9




  "  4th Quarter in
  "  
86.55



Paid 1st Quarter in
1789
    136.52
7,024.20


By State of New York





For pensions paid by the sd State to the Invalid Officers & privates of their State line in the late Army of the United States as settled at the Treasury in pursuance of an Act of Congress of 11th June 1788.

67,076.69



For a paymt made to Donald Campbell Esqr. pr Virtue of an Act of Congress of 11th October 1787.

2,000.  
69,076.69


By the State of Pennsylvania





For so much acknowledged as received in Taxes from sd State, being the amot of an account settled at the Treasury of the United States for payments made by Virtue of Acts of the United States in Congress Vizt





For taking up British Deserters in compliance with the Act of Congress of 30th March 1782

2,365.83



For pensions to Invalids in compliance with the Act of Congress of 23d april 1782.

12,067.34



Ditto—Ditto of 7th June 1785

29,743.50
44,176.77


By State of Delaware





For the amount of 10,579 rations furnished between the 4th June & 8th november 1783; and for Sundry payments made in 1781 to the Officers & Soldiers of the Delaware regiment as pr Accot settled at the Treasury by virtue of several Acts of Congress


6,379.78


By State of Virginia





For so much being the amounts of payments made by the said State in the year 1785 to Commissioners of Indian Affairs for the said Department by Virtue of an Act of Congress passed the 15th March of Same year


8,000.  


By State of North Carolina





For so much being the amount of payments made by the said state in the year 1785 to the Commissioners of Indian Affairs for the Southern Department by Virtue of an act of Congress passed the 15th march of Same year


800.  


By State of South Carolina





For so much acknowledged as received in Taxes from sd State being the proportion of an Account of Provisions furnished the army which the United States by their Act of the 2d August 1786 admit to the credit of said State in their account of Taxes. The total amot of provisions as settled at the Treasury being
115,658.28




From which deduct so much beyond the sd

proportion, and which the Comptroller of the Treasury considered a proper credit to the Accot of Specific Supplies
87,927.80
27,730.38



For so much being the amot of payments made by the said State in the year 1785 to the commissioners of Indian Affairs for the Southern Department, by Virtue of an Act of Congress passed 15th March of same year

   3,000.  
30,730.38


By General Account of Foreign Receipts & Expenditures—





For this amount paid by the Commissioners of the Board of Treasury into the hands of William Edgar Esqr. of the City of New York, whom they appointed to distribute the same to the respective Captors of Prizes taken by the Squadron under the command of chevalier John Paul Jones, the United States having by their Banker Mons. Grand in Paris received to a like amount


20,772.55


By so much paid Mr John Wheelock President of Dartmouth Colledge, the same having been received by the commissioners of the Loan in Holland for the use of sd Colledge, and credited by them in Account with the United States


76.41


By the Estate of Major Genl Lee deceased for so much more received of Robert Morris Esquire than was due from the Estate and which has been repaid to his Executor.


1,717.22


By the payment of Interest on the Domestic Debt in interest Indents for so much paid from 14th Jany 1785 to 31st March 1789.


1,539,011.23 6/8 


By Domestic Debt.





For so much thereof discharged being Certificates which had been issued by Edward Chinn Esqr. Commissioner for the State of Rhode Island, in payment to the Contractors & Conductors of Ox Teams, taken up by the State & paid into the United States Treasury on Accot of their Quota of Specie requisitions agreeably to Act of Congress of 16th February 1783


   12,239.63 2/8




Dollars
3,380,306.37


Treasury of the United StatesRegisters Office 1st April 1789Joseph Nourse regtr.


Anticipation Vizt




Dollars 90ths



above
143,626.28



also
93,463.22



Total
237,089. 50/90
1st april 1789



Aa. Note Explanatory of a Statement of the public Accots from 21st April 1785 to 1st April 1788 as printed in the Journals of Congress pages 146 & 147 for the year 1788


The balance of 45,289.86/90 Dollars page 147 Balance in the Treasury as stated to congress april 21st 1785. was actually
 45,295.86/90


This addition of six dollars makes the total of receipts
Dolls.
1,357,113.11


To which should be added the amount of the anticipation on the 1st april 1788 because it is included in the Expenditure



This Anticipation was as stated in page 148

20,128.86


In place of 1,357,107 Dollars “Total” should have been

1,337,242. 7


The whole amount of Expenditures in 147 is printed “Whole Expenditures 1,045,347.79” but it costs
1,045,348.


To which add Civil List omitted

331,894. 7


In place of 1,045,347.79 Dollars, should have been
Dollars
1,377,242. 7


Treasury of the United StatesRegisters Office the 15th July 1789Joseph NourseRegister
Bb. Abstract of Interest paid by the Commissioners of Loans in Holland & by Monsr Grand Banker in Paris




Livres S.D.
Florins S.P.
Dollars 90ths


1785
By the Commissioners





June 1st
Intt paid on 4,825.000 Florins at 5 ⅌ Ct 220,258






“On a negociation of Messrs de Neufville & son 150

220,408. 7
85,102.11



By Monsr Grand





July
Intt paid to Foreign Officers by said Grand pursuant to Act of Congress of 3d Feby 1784 in






s. d.






Apl 1785  5,358.10.1






May  "  1,363.14.9






July  "  1,949.12.5
8,671.17.3

1,605.81


18.
For the residue of the Intt due the 3d Novr 1784 on the Dutch Loan of  10,000,000 guaranteed by the Court of France to wit 200,000






For residue on sd loan for 1785 400,000
600,000.

111,111.10



1786
By The Commissioners





Feby 1st
Paid 1 yrs Intt due this day on the 2,000,000 Flo. Loan at 4 ⅌ Ct 80,000





June 1st
Due this day on the 5,000,000 Loan at 5 ⅌ Ct 244,125

324,125.
125,148.24


1787






Feby 1st
Paid 1 yr Intt on 2,000,000 loan at 4 ⅌ Ct

80,000.
30,888.80


June 1st
" 1 Yr Int: on the 5,000,000 at 5 ⅌ Ct 250,000. Int. on ¾ Mo. on 2,219 78/90    631.2

250,631. 2
96,771.41


1788






Feby 1st
Pd 1 Yr int. on the 2,000,000 at 4 ⅌ Ct

80,000.
30,888.80


June 2d
Pd 1 Yrs int. on the 5,000,000. at 5 ⅌ Ct

250,000.
96,527.70



Pd int. to the 1st inst. on the 1,000,000 at 5 ⅌ Cent

19,170.17
7,402. 7


1789






Feby 2d
Paid 1 Yrs interest due on the 2,000,000 Loan at 4 ⅌ Cent

80,000.
30,888.80




608,671.17.3
& 1,304,335. 6
= 616,335.34   


Joseph Nourse Regr
B. General Account of Foreign Receipts and Expenditures from 21st April 1785 the day on which the Commissioners of the Board of Treasury entered on the Administration of the Finances of the U.S. to 2d Feby 1789


Drs.



 Livs.   S. D.  
 Flos.   S. P.  

 Dollars  90ths


1785 April 21st






To balance this day in the hands of the Commissioners of Loans in Holland as ⅌ Account stated to the United States in Congress assembled

1,027,498.13
=
396,728.58


To Ditto in the hands of Monsr Grand Banker at Paris
92,845. 1. 9

=
17,193.48


1785 April 21st to 1789 February 2d






To Sundries for the following





  

Receipts, to wit, Loans opend for the United States






Of 5,000,000 Florins the first Loan







   
      
         which completes the same
         Florins
      
   







201,000






1,000,000  "  the third Loan complete






1,000,000

1,298,000.  
=
501,172.20


✻1,000,000  "  the fourth Loan, in part 97,000






✻Note, there remains to be subscribed to fill this Loan, 903,000 Florins






To Remittances made by the Superintendant of Finance.






Nt proceeds of the Cargo, brig Vryvandivinglandy of part of the Cargo

16,736. 4.8
=
6,462. 5


Princess Ulrica

26,157. 9
=
10,099.61


Of Insurers for Damages of part of the Cargo

26,040.  
=
10,054.30


Of Ditto Dividend for Insurance of Cargo ⅌ Capt. Askelin

190. 8.  
=
73.46


To Remittances by the Board of Treasury charged in Domestic Expenditures under the head of, remittances to pay Foreign Interest.






Credited, received by Monsr Grand between 21st april & 30th June 1785
400,000.  

=
74,074. 6


Another remittance to him in the 3d quarter of 1785
219,240.  

=
40,600.  


Credited by the Commissioners in Holland in the first Quarter of 1786

144,000.  
=
55,600.  


(Loss on this remittance by the high course of Exchange 4400 Dollars)






Credited by Ditto for remittance in the 4th Quarter of 1785

125,000.  
=
48,263.80


Credited by Ditto Ditto in the 1st Quarter of 1787

75,000.  
=
28,958.30


Nt proceeds of Cargo shipped ⅌ the ship New York by Messrs Hill & Compy

29,720.  
=
11,475.20

  

To Contingent Receipts






A further balance due from monsr Grand on settlemt with Mr Barclay
34,958. 1. 3

=
6,473.64


Of Captain Paul Jones to be repaid in America
112.172. 2. 4

=
20,772.55


Of Monsr Vandenyver by order of Mr Jefferson
28.585. 1. 6

=
5,293.49


To balance due to Monsr Grand 6th August 1787
45.021. 3.11

=
8,337.23


 To C. Cotterel, ⅌ C.R. Puller   225.-37/2  Ag[i]o 3 ⅌ Cent

2,928.11.  
=
1,130.67



Fraction
.21


Ls.
932,821.10. 9
2,771,271. 5.8
=
1,242,763.53




[Credits]


1785 April 21st to 1789 Feby 2d






By Foreign Expenditures Vizt Foreign Interest paid during this period as ⅌er Abstract herewith
608,671.17. 3
&   1,304,335.6
=
616,335.34


Salaries of Ministers, their Contingencies, Barbary Treaty, & U. States Contingences in Europe






To His Excellency






John Adams
4,109. 1. 6
266,476.19.3
=
103,650.57


To His Excellency






Thomas Jefferson
168,771.  . 6
87,611.18.8
=
65,081.74


To His Excellency






Benjamin Franklin
50,155. 6.11

=
9.288. 3


"  William Carmichel Esqr.
41,535. 2.  
11,803.12. 
=
12,249.17


"  Colonel Humphreys
17,440.  
2,988. 9. 
=
4,383.45


"  Thomas Barclay






Esqr.
1,000.  
21,210.11.5
=
8,374.63


"  C.W.F. Dumas at the Hague
12,460.12. 6
25,565.18. 
=
12,178.73


Foreign Contingencies
18.17.  
2,355. 3.8
=
912.74


Expences attending the Loans Vizt Premiums on the Loans including 60,000 Florins premium of 1787 & 70,000 >Do premium of 1789 on the 2,000,000 Loan

234.962. 6. 
=
90,721.51


Commissions upon Interest paid &ca
5,963.18.  
15,901. 6. 
=
7,167.22


Hogguer Grand & Company their Accot on Loan paid them in full

of their Loan principal and Interest

52,153.17.8
=
20,137.17


Messrs Fezeau Grand & Comy Amsterdam on account of money borrowed of them
16,917.17. 3
2,550.    
=
4,117.48


Public Debt, for three Certificates issued from the Treasury & discharged by Monr Grand
5,777.17.10

=
1,069.88


Bills of Exchange drawn by the Commissioners of the Board of Treasury. For their Bills drawn on the Commissioners of Loans in Holland

508,229. 4. 
=
196,232.84


(Profit on sd Bills, as appears by the account of receipts & Expenditures 7,14517/90 Dollars) Messrs De La Lande & Finje of Amsterdam. For a balance which remained in their hands when they declared Bankruptcy

111,652.14.8
=
43,110.32


Balance in the hands of the Commissioners of Loans on the 2d Feby 1789 subject to the order of the United States

123,674.    
=
47,751.81


Ls.
932,821.10. 9
2,771,271. 5.8
=
1,242,763.53


Treasury of the United StatesRegisters Office the 2nd Feby 1789Joseph NourseRegister
(C)
GentlemenAmsterdam 16th February 1789
We had the honor to transmit you the 30th August last, Abstract of the Account Current of the United States, balance due to them by us f206,274.17.8. Since which we have not received any of your esteemed favors.
Our Endeavors to place the Loan of one Million commencing the 1st June 1788  have been unremittingly used, but without success, untill it was question of paying the f70,000 Premiums drawn upon the four ⅌ Cent Loan. The Brokers being very desirous this should be effected in Money as heretofore, we seized the opportunity to renew our proposals, for selling at least a sufficient number of Bonds of the one Million on hand, to enable us to face the June Interest, as the condition of our acquiescence to their request; however in spite of every exertion, they were not able to procure a positive Engagement for more than 200 Bonds, to be received before the 1st June at the former rate, with the additional Douceur of one months Interest over and above the current month, the Subscribers may call for their Bonds in, and under the usual conditions, that none of the remaining Bonds shall be sold to others before the end of the present year, during which Congress is restrained from opening any new Loan here untill the actual Loan shall be disposed of.

We are fully convinced, this measure will meet your hearty approbation, or exclusive of furnishing, a large sum towards the next June interest, the payment of the premiums in money, tends to maintain the credit of Congress here; So that we flatter ourselves, in case the new Government shou’d operate with the expected success, to be able to complete, by a further sale of Bonds, the monies still requisite for the June interest and perhaps to supply his Excellency Thomas Jefferson Esqr. wherewith to face some of the objects committed to his charge by the United States—But we beg leave to remark, that the present unsettled State of your Government is not the only obstacle we have to combat; another very strong one is, the actual scarcity of money, owing to the considerable Loans that have been lately raised here for Russia, Sweeden &c. And above all the payments ordered by the Government of this Province into the Public Coffers, of one twenty fifth part of the property of all its Inhabitants possessing f2500 which takes immence sums from the ordinary channels of circulation. We hand you inclosed, Abstract of the Accot current of the United States, the balance due by us f123,674 we carry to their credit in new account entreating you to have the same examined and if found right to advise your having conformed thereto. We are very respectfully Gentlemen Your most obedient and very humble Servants
Wilhem [and] Jan Willink
Nichs & Jacob Van Staphorst
D.
Estimate of the monies accruing and expected to accrue from the late Loans in Holland; and of the Demands against the same to the first day of June 1790.


Balance in the hands of the Commissioners of Loans on
Florins
Florins


the 31st day of January 1789

123,674.


Unsubscribed on the last million Loan on the 29th February 1789

  903,000.  




1,026,674.


Demands against the same Vizt




1789 Interest payable on the Dutch Loans in June
301,937.



Premiums on 903,000 at 9 ⅌ Cent
81,270.



Commission on 301,937 at 1 ⅌ Cent
3,019.



 Due to Mr Grand for advances the sum of  49,180 equal to
24,590.



Monies belonging to the State of Virginia advanced by Mr Jefferson  29,765 equal to
14,882.



 Due for medals ordered by Do.  2000
1,000.



Arrears of Salary stated to be due to Mr Short Secry to Mr Jefferson, and Mr Ast late Secy to the Consulate Livs. 5000 Equal to
2,500.



Arrears of 3 Years Interest due to Foreign Officers Livs. 136,960.14 Equal to
68,480.



For the redemption of Captives at Algiers
60,000.



Legation Expences
48,000.



Medals
20,000.



1790 Interest of 2,000,000 Fs. due in February
80,000.



June Interest supposing the Loan of the last million filled
350,000.



Commission on Do 1 ⅌ Cent
3,500.



 Foreign Officers  45,653.16
 22,826.





1,082,004.D.



Hence it appears that the Demands which must be provided for in Europe to the 1st June 1790 exceed what the loan can possibly produce, supposing it to fill in season—In this computation it will be observed that no Estimate is made of the principal & interest due on the French Loans.
 For Schedule E tables, pp. 283–85.
  It appears by the within statement that 3,521,901.14.6 Dollars specie is the total amount paid by the several States on this account.
  

2,031,473.68
Dollars of this sum were received into the Treasury during the administration of the Finances by the late superintendant Robert Morris, from 1st March 1782 to 1st November 1784


  143,648.34
Dollars from 1st November 1784 to 21st April 1785 as stated by the Committee of Congress on the Treasury Department, in Journals for 1788 page 144


      741.53
Dollars from the receiver of South Carolina being included in the sum of 958 28/90 Dollars acknowledged received from him in the general Accot of rects & Expenditures No. 2 rendered under date 31st March 1785


1,274,894.27.2/8
Dollars, by the Commissioners of the Board of Treasury from 21st april 1785 the time of their appointmt, to the 31st March 1789 as General Accot of receipts & Expenditures herewith rendered under this date.


✻    71,143.12.4/8
Dollars Balance remaining in the hands of the several late receivers of Taxes and present Loan Officers, as ⅌ quarterly account of Taxes—rendered to this date.


 as above3,521,901.14/90.6/8 Dollars




It also appears that 2,241.702.26.1 Dollars in Indents is the total amount paid by the several States on this account.


1,539,011.23.6
Dollars were receiv’d into the Treasury from 14th January 1785 to 31st March 1789 and are now in the hands of the Treasurer.


  702,691. 2.3
Dollars, Balance remaining in the hands of several of the Loan Officers as ⅌ Quarterly statement of the Taxes to 31st March 1789.


 as above2,241,702.26/90.1/8 Dollars



✻    32,314.36.4
Dollars only of this sum is in the hands of the several present Loan Officers and subject to the orders of the Commissioners of the Board of Treasury


   38,828.66.
Dollars, in the hands of the late Receivers of Taxes under the superintendant of Finance, and in part disputed, but which the Board of Treasury are taking measures to recover


 as above71,143.12/90.4/8 Dollars



  ✻ Warrants to the amount of the balance stated to be in the hands of the several Loan Officers, have been since drawn on them in favor of the Treasurer.

E.
Shedule of the requisitions on the several States, by the united States in Congress assembled; of 10th Sept: 1782—30th Oct: 1781, and 27th and 28th April 1784: of 27th Sept: 1785 2d August 1786 and of 11th October 1787 and 20th August 1788—Shewing the Quotas assigned to each, the amount paid thereon and the Balances due 31st March 1789.


Requisitions and Quotas.



10th Sept. 1782
30th October 1781. 27th & 28th April 1784



Indents
Quota
Paid previous to 31st Decr 1783. vide Journals of Congress for 1784. page 178.
Sum required 27th and 28th april 1784. 3–4 whereof being paid in specie 1–4 were made receivable in Indents
3–4 thereof or specie proportion
Total in specie payable on this requisition
Proportion of Indents receivable on this requisition.


States
Dollars 90ths
Dollars 90ths
Dollars 90ths
Dollars 90ths
Dollars 90ths 8ths
Dolls. 90ths 8
Dolls. 90ths 8


New Hampshire
48,000.
186,799.
3,000.
183,799.
137,849.22.4
140,849.22.4
45,949.67. 4


Massachusetts
192,000.
653,798.
247,676.59
406,121.31
304,591. 0.6
552,267.59.6
101,530.30. 2


Rhode Island
28,800.
108,342.
67,847.85
40,494. 5
30,370.48.6
98,218.43.6
10,123.46. 2


Connecticut
133,200.
373,598.
131,577.75
242,020.15
181,515.11.2
313,092.86.2
60,505. 3. 6


New York
54,000.
186,799.
39,064.
147,735.
110,801.22.4
149,865.22.4
36,933.67. 4


New Jersey
66,000.
242,839.45
102,004.85
140,834.50
105,625.82.4
207,630.77.4
35,208.57. 4


Pennsylvania
180,000.
560,397.
346,632.88
213,764. 2
160,323. 1.4
506,955.89.4
53,441. 0. 4


Delaware
16,800.
56,042.45

56,042.45
42,031.78.6
42,031.78.6
14,010.56. 2


Maryland
132,000.
466,998.
89,302.10
377,695.80
283,271.82.4
372,574. 2.4
94,423.87.4


Virginia
174,000.
653,797.
115,103.48
538,693.42
404,020. 9.0
519,123.57.  
134,673.33.  


North Carolina
88,800.
311,338.45

311,338.45
233,503.78.6
233,503.78.6
77,834.56. 2


South Carolina
72,000.
186,799.
186,799.






Georgia
14,400.
12,452.45

12,452.45
9,339.33.6
9,339.33.6
3,113.11. 2



1,200,000.
4,000,000.
1,329,009.
2,670,991.
2,003,243.22.4
3,332,252.22.4
667,747.67. 4





Requisitions and Quotas.



  27th September 1785  
   2d August 1786   
11th Oct: 1787
20th Augt 1788


States
SpecieDols. 90ths
IndentsDols. 90ths
SpecieDol. 90ths
IndentsDollars
IndentsDollars
IndentsDols. 90ths 8


New Hampshire
35,138.60
70,277.30
76,268
56,452
59,684
59,258.


Massachusetts
149,618.
299,236.
324,746
240,370
254,381
252,339.63


Rhode Island
21,545.30
43,090.60
46,764
34,613
36,558
36,326.18


Connecticut
88,060.60
176,121.30
191,135
141,474
149,976
148,516.18


New York
85,495.30
170,990.60
185,567
137,434
145,555
144,185.57


New Jersey
55,572.
111,144.
120,619
89,279
94,372
93,728.36


Pennsylvania
136,792.60
273,585.30
296,908
219,765
232,616
230,698.18


Delaware
14,962.
29,924.
32,475
24,037
25,506
25,238.72


Maryland
94,344.60
188,689.30
204,775
151,570
160,349
159,096.81


Virginia
170,991.30
341,982.60
371,136
274,707
290,770
288,391.18


North Carolina
72,670.60
145,341.30
157,732
116,749
123,450
122,564.54


South Carolina
192,366.

139,017
103,015
108,996
108,160.54


Georgia
10,686.60
21,373.30
23,288
17,167
18,194
18,036.63



1,128,244.
1,871,756.
2,170,430
1,606,632
1,700,407
1,686,541.12






Total Amounts paid
Balances due



Specie
Indents
Specie
Indents


States
Doll. 90ths 8
Doll. 90ths 8
Doll. 90ths 8
Dols. 90ths 8ths


New Hampshire
35,630.25  
86,474.24  
216,625.17.4
253,146.73.4


Massachusetts
364,233.72  
681,275.19  
662,397.77.6
658,581.74.2


Rhode Island
87,950.83.2

78,576.80.4
189,511.34.2


Connecticut
210,419.62  
108,275.10  
381,868.84.2
701,517.41.6


New York
375,025.12  
399,358.37.4
45,902.40.4
289,740.57  


New Jersey
157,610.61  

226,211.16.4
489,732. 3.4


Pennsylvania
658,402. 5  
434,265.70.4
282,254.54.4
755,839.68  


Delaware
46,923.83  
54,801. 8  
42,544.85.6
80,715.30.2


Maryland
443,691.57  

228,002. 5.4
886,129.18.4


Virginia
650,542. 9.4
477,252.37.1
410,708.77.4
1,027,271.73.7


North Carolina
45,226.47  

418,680. 1.6
674,739.50.2


South Carolina
446,244.38  

71,937.52  
392,171.54.0


Georgia


43,314. 3.6
92,284.14.2



3,521,901.14.6/8
2,241,702.26.1/8
3,109,025. 7.6/8
6,491,381.53.3/8


Treasury of the United States Registers Office1st April 1789Joseph Nourse regr


F

Extract from an ordinance of Congress for regulating the Post Office of the United States of America, passed the 18th October 1782.
“And be it further ordained by the Authority aforesaid, That the post master General shall cause the Mail to be carried with all care & dispatch at least once in every week, to and from each of the stated post Offices, and his Deputies shall Keep & transmit to him, regular, particular, just and quarterly Accounts of the incomes and Expenditures of their respective Offices; and from those and such other materials as shall be necessary for the purpose, the Post Master General shall form and keep regular and just accounts of the incomes and Expenditures of the General Post Office which he shall annually deliver to the Comptroller of Accounts of these United States, attended with the quarterly Accots of each Office, and Vouchers for his Examination & passing.”
Gentlemen.Accountants Office May 20th 1788   
Since I had the honor of laying before you the Official statement of the Accounts of the post Master General, to the end of the year 1787 I have had occasion to refer to the Post Office Ordinance of the 18th October 1782 and find, that the Post Master General is directed to render annually to the Treasury the Quarterly Accounts and Vouchers of his several Deputies, for examination and passing. This clause of the Ordinance does not appear to have ever been complied with on the part of the Post Master General.
The monies credited by him as received from the different post Offices being of a voluntary nature, it appears to me necessary (Altho’ his Accounts have been adjusted heretofore without those of the Deputies being rendered) that we should be furnished with some kind of Documents to shew in what manner those credits arise; otherwise the Treasury cannot have that check, or Comptrol on the most material part of his accounts, that the ordinance of Congress had in view. Mr Hazard appears willing to render the Accounts in question, if on a conference with him, your Honorable Board should conceive it necessary; I thought it my Duty therefore to represent the matter to you that such order may be taken thereon, as shall be deemed proper. With the utmost respect I am Gentlemen Your most Obt humble Servant
J. Hardy Accpt
The Honorable Board of Treasury
SirBoard of Treasury August 19th 1788 
The Board have taken under consideration your letter of the 20th May last, on the subject of the accounts of the Post Master General (on which you reported on the 12th of that month) and have directed me to inform you that as the Ordinance of the 18th October 1782 requires the Post Master General to render annually to the Treasury, the quarterly accounts and Vouchers of his several Deputies: you cannot dispence with requiring them previous to a final adjustment being made of the accots exhibited. I am Sir by order Your most Obedient Humble Servant
Wm Duer Secretary
Joseph Hardy Esqr.
Accountant of the Treasury
Gentlemen,Accountants Office July 21st 1789.   
I beg leave to acquaint you that on the receipt of your letter of the 19th August last, directing me to call upon the Post Master General for the Accots & Vouchers of his several Deputies previous to a final adjustment being made of his Accounts for the year 1787 exhibited at this Office; I wrote to him the same day as per the inclosed paper No. 1. Since which I have received his Accounts for the year 1788 accompanyed with a

letter from him in answer to mine; copy of which as per No. 2 I do myself the honor also to enclose for your consideration.
However essential these documents may be to the General Post Office, I do not consider myself authorised to dispence with them, or to make a final settlement of the accounts as rendered consistant with the ordinance of the 18th of October 1782 without the particular direction of your honorable Board.
If, as Mr Hazard states, the accots of the Deputies are so necessary to be preserved in the General Post Office, copies of them compared in this office with the originals, might I presume be accepted of, which would enable the officers of the Treasury to proceed on the liquidation of the Accots of the principal of the Department. I have the honor to be, with the utmost respect Gentlemen Your most Obt & humble Servant
J. Hardy Accpt
The honorable The Commissioners of the Board of Treasury
No. 1 
Sir,Accountants Office 19th August 1788.   
In a report which I made to the honorable Board of Treasury on the 20th May last, I submitted it as my opinion that previous to a Settlement being made of your Accounts as Post Master General it would be requisite that you should exhibit the subordinate accounts & vouchers of your several Deputies upon which the Credits in your General Account appear to be founded; an answer to which I received this day, and enclose you a Copy.
It now becomes my duty to request you to furnish me with these Documents to enable me to make a final adjustment of your Accounts for the year 1787 exhibited at this office agreeably to the Ordinance of the 18th October 1782. I have the honor to be &c. &c.
J: Hardy Accpt
Ebenezer Hazard Esqr. Post Master General
No. 2
SirGeneral Post Office New York March 3d 1789   
Herewith you will receive my Accounts and Vouchers for 1788, you should have had them sooner but other indispensible Duties of my Office demanded my first attention.
Monies being charged as paid to the orders of Mr Bradley, I send his Accots to shew that those sums were due to him; and as I find I omitted his October 1787 account in my last returns, I add that now.
I do not conceive Sir, that the spirit of the ordinance of 18th October 1782 requires, nor that it was the intention of Congress, that I should send all the returns of all the Post Offices with my Accounts.
From a moments attention to the Case you will be convinced that I could not then transact the business at all; Congress frequently call upon me for calculations, and other information which can be collected only from those returns; how can it be furnished if I am deprived of my Official Documents? It can not be supposed that Congress designed to require certain duties of the Post Master General, and at the same time make it impossible for him to perform them by depriving him of the only means for that purpose. Daily references to these papers are necessary even in the ordinary course of Business, but how are those references to be made, if I am not possessed of the papers?
The late Comptroller was fully of my opinion upon the subject of the Official returns, as I have no doubt you will be, upon considering the matter.
If you cannot have confidence enough in the Post Master General to believe that he

has stated the credits truly, he has no objections against swearing to the truth of his accounts, but the returns wou’d not satisfy you in this respect, as the payments are often partial and in some instances have been made before the expiration of the Quarter. I am Sir, &c. &c.
Ebenezer Hazard
P.M.G.
Joseph Hardy Esqr.

